COOPERATION AGREEMENT
by and among
PENSKE TRUCK LEASING CO., L.P.,
a Delaware limited partnership,
PENSKE TRUCK LEASING CORPORATION,
a Delaware corporation,
PENSKE AUTOMOTIVE GROUP, INC.,
a Delaware corporation,
PTL GP, LLC,
a Delaware limited liability company,
GE CAPITAL TRUCK LEASING HOLDING LLC,
a Delaware limited liability company,
GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE,
a Delaware corporation,
LOGISTICS HOLDING LLC,
a Delaware limited liability company,
and
MBK USA COMMERCIAL VEHICLES INC.,
a Delaware corporation



--------------------------------------------------------------------------------



Dated as of July 27, 2016



--------------------------------------------------------------------------------



COOPERATION AGREEMENT

THIS COOPERATION AGREEMENT (this “Agreement”), dated as of July 27, 2016, is
among PENSKE TRUCK LEASING CO., L.P., a Delaware limited partnership (the
“Partnership”), PENSKE TRUCK LEASING CORPORATION, a Delaware corporation
(“PTLC”), PENSKE AUTOMOTIVE GROUP, INC., a Delaware corporation (“PAG”), PTL GP,
LLC, a Delaware limited liability company (the “General Partner”, and together
with PTLC, the “Penske Group”), GE CAPITAL TRUCK LEASING HOLDING LLC, a Delaware
limited liability company (“GE Truck Leasing”), GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE, a Delaware corporation (“GECC of Tennessee”),
LOGISTICS HOLDING LLC, a Delaware limited liability company (“Logistics”; and
together with GE Truck Leasing, the “Sellers”), and MBK USA COMMERCIAL VEHICLES
INC., a Delaware corporation (the “Mitsui Partner”).

WHEREAS, on the date hereof, Sellers and PAG are entering into that certain
Agreement of Purchase and Sale (as amended, modified or supplemented from time
to time, the “Purchase Agreement”) which provides for, among other things, the
Sale of the Purchased Interests to PAG;

WHEREAS, under that certain Fifth Amended and Restated Partnership Agreement of
the Partnership, dated as of March 18, 2015 as amended through the date hereof
(and as may be further amended, modified or supplemented up to the time
immediately prior to the Closing under the Purchase Agreement, the “Existing
Partnership Agreement”), certain waivers and consents of the Partners are
required in connection with the Transfer of the Purchased Interests to PAG;

WHEREAS, the cooperation and assistance of the Partnership will be required in
order for the Sellers and PAG to carry out the provisions of the Purchase
Agreement, including the determination of any post-Closing adjustments to the
purchase price payable by PAG or the Sellers thereunder (as applicable); and

WHEREAS, the parties hereto desire to enter into this Agreement and the other
agreements and documents referred to herein and in the Purchase Agreement, to
implement the transactions and other agreements contemplated by the Purchase
Agreement and the other Transaction Documents;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which, by each of the parties hereto, are hereby
acknowledged, the parties hereto agree, intending to be legally bound, as
follows:

ARTICLE I
DEFINITIONS

Section 1.01. Certain Definitions. The following capitalized terms have the
meanings set forth below:

“Advisory Committee” has the meaning assigned to such term in the Existing
Partnership Agreement.

“A&R Partnership Agreement” means the Sixth Amended and Restated Partnership
Agreement, dated as of the date hereof, entered into by and among the Penske
Group, PAG, GECC of Tennessee and the Mitsui Partner, in connection with the
consummation of the transactions contemplated by the Purchase Agreement.

“Sale” has the meaning assigned to such term in the Existing Partnership
Agreement.

“Purchased Interests” means all of the 14.4% limited partnership interests in
the Partnership held by the Sellers and to be sold to PAG pursuant to the
Purchase Agreement.

“Transfer” has the meaning assigned to such term in the Existing Partnership
Agreement.

(b) In addition to the terms herein defined, capitalized terms used but not
defined herein have the meanings set forth in the Purchase Agreement.

Section 1.02. Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

(a) Subsidiaries. For preclusion of doubt, the Partnership and its Subsidiaries
shall not be deemed to be Subsidiaries or Affiliates of any of (i) the Sellers
or GE Capital Global Holdings, LLC (or any of their respective Subsidiaries),
(ii) the Penske Group (or any of their respective Subsidiaries), (iii) the
Mitsui Partner (or any of its Subsidiaries) or (iv) PAG (or any of its
Subsidiaries), in each case, for purposes of this Agreement.

(b) Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated herein and made a part hereof and are an integral part of this
Agreement. Any capitalized terms used in any Exhibit or Schedule but not
otherwise defined therein shall be defined as set forth in this Agreement.

(c) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(d) Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

(e) Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(f) Including. The word “including” or any variation thereof means (unless
otherwise specified) “including, without limitation,” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it.

ARTICLE II
CONSENTS, AGREEMENTS AND WAIVERS

Section 2.01. Consents, Approvals, Agreements and Waivers. Pursuant to the
Existing Partnership Agreement and subject to the execution and delivery as of
the date hereof by each of the Sellers and PAG of the Purchase Agreement, each
of the Partners and, as applicable, the Partnership hereby (i) consents to and
approves the Sale of the Purchased Interests to PAG under and pursuant to the
Purchase Agreement, (ii) agrees that it shall not exercise, and hereby waives,
any and all rights under the Existing Partnership Agreement with respect to any
Transfer of the Purchased Interests held by the Sellers to PAG, including
pursuant to “rights of first offer” or “rights of first refusal” as a result of
the consummation of the transactions contemplated by the Purchase Agreement, and
(iii) agrees, effective immediately after giving effect to the consummation of
the transactions contemplated by the Purchase Agreement and the delivery by PAG
of the Assignment Agreement to the General Partner, to execute and deliver the
A&R Partnership Agreement.

(b) The consents, approvals, agreements and waivers set forth in Section 2.01(a)
above are limited solely to the transactions occurring in connection with the
consummation of and as contemplated by the Purchase Agreement and the other
Transaction Documents and not to any subsequent or unrelated Transfer of
Partnership Interests to PAG.

(c) Each of the Partners and the Partnership hereby acknowledges and agrees that
no other consent, approval, agreement or waiver is required from any of the
Partners or the Partnership or the Advisory Committee under the terms of the
Existing Partnership Agreement for the Sale of the Purchased Interests to PAG
under the Purchase Agreement. Notwithstanding the foregoing, to the extent that
any consent, approval, agreement or waiver is so required, the same is hereby
irrevocably waived by each of the Partners and the Partnership.

(d) Each of the Partners and the Partnership hereby acknowledges and agrees that
each of the other parties hereto has been furnished with true, correct and
complete copies of the Purchase Agreement and the other Transaction Documents.
Each of the Partners and the Partnership hereby agrees that, except as otherwise
consented to in writing by each of the other parties hereto, neither it nor any
of its Affiliates is a party to any binding agreement relating to the
transactions contemplated by the Purchase Agreement or the Transaction
Documents, other than the Purchase Agreement and the Transaction Documents.

Section 2.02. Determination of Purchase Price under Purchase Agreement.

(a) From and after the date hereof the Partnership shall concurrently provide to
the Sellers and PAG all such information as shall be reasonably requested by the
Sellers or PAG in connection with the calculation and determination of the Final
Purchase Price under the Purchase Agreement and shall, upon reasonable advance
notice, provide the Sellers and PAG with reasonable access during normal
business hours to the offices, properties, personnel, books, commitments,
contracts and records of the Partnership or any of its Subsidiaries and shall
instruct its Representatives to cooperate with the Sellers’ and PAG’s
Representatives as reasonably necessary in order for the Sellers and PAG to have
the opportunity to make such calculation and determination of the Final Purchase
Price. In connection with the foregoing, (x) the Partnership has delivered to
PAG and the Sellers (1) audited financial statements of the Partnership for the
fiscal years ended December 31, 2015 and December 31, 2014, and draft unaudited
quarterly financial statements of the Partnership for the quarter ended June 30,
2016, in each case prepared in compliance with GAAP (collectively, the “PTL
Financial Statements”) and (2) a draft statement setting forth the Net Income
for each calendar month of 2016 ending prior to the Closing Date, and, (y) the
Partnership shall use commercially reasonable efforts to deliver to PAG and the
Sellers, as soon as practicable after the Closing Date, a statement setting
forth the actual Partnership Net Income Amount and supporting schedules, working
papers and all other relevant details to enable a review of such actual
Partnership Net Income Amount by the Sellers and PAG.

(b) In addition, PAG, on the one hand, and the Sellers, on the other hand, shall
cooperate fully with each other in obtaining any information in the
Partnership’s possession that is reasonably necessary in connection with
preparing or reviewing the Purchase Price Statements.

(c) After the Closing, each of PTLC, the General Partner and the Partnership
shall cooperate and assist (at the cost and expense of the Sellers and PAG) each
of the Sellers and PAG in connection with the resolution of any disagreement
among the Sellers, on the one hand, and PAG, on the other hand, (i) with respect
to the matters reflected in any Dispute Notice, including in connection with the
resolution of any disputes with respect thereto under Section 2.4 of the
Purchase Agreement (which cooperation and assistance shall include compliance
with the reasonable requests of the Sellers and PAG in preparing any written
presentations to the Independent Accounting Firm in accordance with Section 2.4
of the Purchase Agreement), and (ii) with respect to Actions or Proceedings
between the Sellers and the Buyer initiated in accordance with Section 8.9 of
the Purchase Agreement.

Section 2.03. Filing Fees. The filing fees associated with the filings that were
made by the Mitsui Partner with Conselho Administrativo de Defesa Econômica
(CADE) submitted in June 2016 relating to a prior contemplated transaction that
was never consummated shall be borne one half by PAG or its affiliates, one
quarter by the Sellers, and one quarter by the Mitsui Partner.

Section 2.04. Partnership Distributions and Allocations.

(a) The Partnership hereby agrees that all distributions to be made after the
Closing Date in respect of the Purchased Interests for any Subject Year
(including any Subject Year prior to the Closing Date) shall be made to PAG in
accordance with the terms of the A&R Partnership Agreement.

(b) The Partnership hereby agrees to allocate items of income, gain, deduction,
loss and credit of the Partnership with respect to the Purchased Interests
between the Sellers, on the one hand, and PAG, on the other hand, in accordance
with an interim closing of the books of the Partnership as of the end of the day
preceding the Closing Date and to determine such items based on closing of the
books at the end of such month of Closing and allocate to the Sellers such items
based on a fraction, the numerator of which is the number of calendar days of
such month of Closing that are included in the Interim Period and the
denominator of which is the total number of calendar days in such month of
Closing, and to allocate to PAG the remainder.

Section 2.05. Further Assurances. Each of the Partners agree to take such
additional actions (and to cause their designees to the Advisory Committee, as
applicable, to consent to the taking of such actions) as may be reasonably
necessary or appropriate to consummate the transactions contemplated by this
Agreement with respect to the Purchased Interests Sold at the Closing to PAG
pursuant to the Purchase Agreement and the Transaction Documents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Each of (i) the Penske Group, (ii) the Sellers, (iii) the Mitsui Partner,
(iv) PAG and (v) the Partnership, severally and not jointly, represents and
warrants to the other parties hereto that:

Section 3.01. Organization and Good Standing. It is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of formation or
organization, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business.

Section 3.02. Authorization of Agreement. It has full organizational power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Its execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate or other
action on behalf of it. This Agreement has been duly executed and delivered by
it and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto), this Agreement constitutes the legal, valid and
binding obligation of it, enforceable against it in accordance with the terms of
this Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally.

Section 3.03. Conflicts; Consents of Third Parties.

(a) None of the execution and delivery by it of this Agreement, the consummation
by it of the transactions contemplated hereby or the compliance by it with any
of the provisions hereof will conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination or cancellation under, any provision of (i) the
charter or other organizational documents of it, (ii) any material contract or
agreement to which it is a party or by which it or its properties or assets are
bound, (iii) any Order applicable to it or by which any of its properties or
assets are bound or (iv) any applicable Law.

(b) No consent, waiver, approval, Order or authorization of, or declaration or
filing with, or notification to, any Person or Government Authority is required
on the part of it in connection with the execution and delivery of this
Agreement, the compliance by it with any of the provisions hereof, or the
consummation of the transactions contemplated hereby, other than such consents,
waivers, approvals, Orders or authorizations the failure to obtain which has not
had, or would not reasonably be expected to have, a material adverse effect upon
its ability to consummate the transactions contemplated by this Agreement.

Section 3.04. Litigation. There are no Actions or Proceedings pending or, to the
knowledge of it, threatened against it, or to which it is otherwise a party
before any Government Authority, which, has had or, if adversely determined,
would reasonably be expected to have, a material adverse effect on the ability
of it to perform its obligations under this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the other parties hereto that:

Section 4.01. Operation of the Partnership in the Ordinary Couse of Business.
For the period beginning on January 1, 2016 and ending on the date of this
Agreement, the Partnership has been operated only in the ordinary course of its
business, consistent with past practice.

Section 4.02. Financial Statements of the Partnership. Each of the Partners has
previously received true, correct and complete copies of the unaudited
consolidated financial statements of the Partnership as of March 31, 2016, and
the draft unaudited consolidated financial statements of the Partnership as of
June 30, 2016 for the respective periods set forth therein (including, in each
case, any notes and schedules thereto) (the “Interim Financial Statements”). The
Interim Financial Statements were prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods,
and fairly present, in all material respects in accordance with GAAP, the
results of operations and financial position of the Partnership (subject to
normal year-end audit adjustments).

ARTICLE V
[RESERVED]
ARTICLE VI
MISCELLANEOUS

Section 6.01. Expenses. Each of the parties hereto shall pay its own fees and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby;
provided that all out-of-pocket expenses paid by the Partnership or the General
Partner to satisfy the requirements of the Partnership or the General Partner
with respect to the Sale of the Purchased Interests, including the admission of
PAG as substitute Limited Partner with respect to the Purchased Interests, shall
be allocated equally between and paid by PAG and the Sellers.

Section 6.02. Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received when delivered in person, when delivered by e-mail transmission with
receipt confirmed (followed by delivery of an original by another delivery
method provided for in this Section 6.02 or by facsimile transmission), or one
day after duly sent by overnight courier, addressed as follows (or at such other
address for a party as shall be specified by like notice):

(A) if to the Partnership, to:

Penske Truck Leasing Co., L.P.
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — General Counsel
Facsimile: 610-775-6330
Email: david.battisti@penske.com

with a copy to:

Penske Truck Leasing Co., L.P.
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — Finance
Facsimile: 610-775-5064
Email: frank.cocuzza@penske.com

(B) if to the Mitsui Partner, to:

c/o Mitsui & Co., Ltd.

Nippon Life Marunouchi Garden Tower

1-3, Marunouchi 1-chome, Chiyoda-ku,

Tokyo, Japan

Attention: Masashi Yamanaka

General Manager

Second Motor Vehicles Div.

Facsimile: +81 3-3285-9005

Email: M.Yamanaka@mitsui.com

with a copy to:

Debevoise & Plimpton

919 Third Avenue

New York, NY 10022

Attention: Ezra Borut

Facsimile: 212-909-6836

Email: eborut@debevoise.com

(C) if to any of the Sellers, to:

      GE Capital Truck Leasing Holding LLC

Logistics Holding LLC
 
General Electric Credit Corporation of Tennessee
c/o GE Capital US Holdings, Inc.

901 Main Avenue, 6th Floor
Norwalk, CT 06851
Attention:
Facsimile:
 

Mark Landis, Executive Counsel – Mergers & Acquisitions
(203) 286-2181

Email: mark.landis@ge.com

     
with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153

Attention:
Facsimile:
  Jon-Paul Bernard
(212) 310-8284

Email: jon-paul.bernard@weil.com

(D) if to PTLC, to:

Penske Truck Leasing Corporation
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — General Counsel
Facsimile: 610-775-6330
Email: david.battisti@penske.com

1

with a copy to:

Penske Truck Leasing Corporation
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — Finance
Facsimile: 610-775-5064
Email: frank.cocuzza@penske.com

and a copy to

Penske Corporation
2555 Telegraph Road
Bloomfield Hills, MI 48302
Attention: Executive Vice President and General Counsel
Facsimile: 248-648-2135
Email: larry.bluth@penskecorp.com

(E) if to the General Partner, to

c/o PTL GP, LLC
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — General Counsel
Facsimile: 610-775-6330
Email: david.battisti@penske.com

with a copy to:

c/o PTL GP, LLC
2675 Morgantown Road
Reading, Pennsylvania 19607
Attention: Senior Vice President — Finance
Facsimile: 610-775-5064
Email: frank.cocuzza@penske.com

and a copy to

Penske Corporation
2555 Telegraph Road
Bloomfield Hills, MI 48302
Attention: Executive Vice President and General Counsel
Facsimile: 248-648-2135
Email: larry.bluth@penskecorp.com

2

(F) if to PAG, to:

Penske Automotive Group, Inc.
2555 Telegraph Road
Bloomfield Hills, Michigan 48302
Attention: General Counsel
Facsimile: 248-648-2515
Email: sspradlin@penskeautomotive.com

with a copy to:

Penske Automotive Group, Inc.
2555 Telegraph Road
Bloomfield Hills, Michigan 48302
Attention: Chief Financial Officer
Facsimile: 248-648-2515
E-mail Address: jcarlson@penskeautomotive.com

Section 6.03. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York (whether in
contract or in tort) without giving effect to the principles of conflicts of law
thereof, other than Section 5-1401 of the General Obligations Law thereunder.
The parties hereto agree that any action, suit, proceeding or arbitration of any
nature, in law or equity (collectively, “Actions or Proceedings”), seeking to
enforce any provision of, or based on any matter arising out of or in connection
with this Agreement or the transactions contemplated hereby shall be brought in
the United States District Court for the Southern District of New York or any
New York State court sitting in New York City, so long as one of such courts
shall have subject matter jurisdiction over such Action or Proceeding, and that
any cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of New York, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Action or Proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such Action or
Proceeding in any such court or that any such Action or Proceeding which is
brought in any such court has been brought in an inconvenient forum. Process in
any such Action or Proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, the parties hereto agree that service of process on such party as
provided in Section 6.02 shall be deemed effective service of process on such
party.

Section 6.04. No Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned by any
party hereto without the prior written consent of each of the other parties and
any attempt to do so shall be void, except for assignments and transfers by
operation of law. This Agreement shall be binding upon, inure to the benefit of,
and may be enforced by, each of the parties to this Agreement and its permitted
successors and permitted assigns.

Section 6.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument. Facsimiles, e-mail transmission of .pdf signatures or
other electronic copies of signatures shall be deemed to be originals.

Section 6.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of such parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the greatest extent possible.

Section 6.07. Amendments, Supplements. This Agreement may be amended,
supplemented or otherwise modified only by a writing signed by each of the
parties hereto specifically referring to this Agreement. No term of this
Agreement, nor performance thereof or compliance therewith, may be waived except
by a writing signed by all of the parties charged with giving such waiver.

Section 6.08. Headings and Captions. The headings and captions in this Agreement
are for reference purposes only and shall not affect the construction or
interpretation of any provision of this Agreement.

Section 6.09. Negotiated Agreement. This Agreement was negotiated by the parties
with the benefit of legal representation, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to the construction or interpretation hereof.

Section 6.10. Confidentiality. Except (i) as required or expressly permitted by
this Agreement, (ii) as may be necessary in order to give the notices to obtain
any prior regulatory approval or the Approvals, (iii) as necessary to consult
with attorneys, accountants, employees, or other advisors retained in connection
with the transactions contemplated hereby, or under the Purchase Agreement,
(iv) as required by court order or otherwise mandated by law (including in
connection with any party hereto providing any access to regulators having
supervisory authority over such party), or (v) in connection with legally
required disclosure documents prepared by any party hereto or any Affiliate
thereof, no party shall issue any news release or other public notice or
communication or otherwise make any disclosure to third parties concerning
(x) this Agreement or the Purchase Agreement, (y) the transactions contemplated
hereby or thereby or (z) any information or materials concerning or relating to
the Partnership without the prior consent of the other parties (which consent
shall not be unreasonably withheld, conditioned or delayed). Even in cases where
such prior consent is not required, each party shall, to the extent legally
permissible, promptly notify the other parties of such release by it in advance
in order to provide a reasonable opportunity to the other parties to prepare a
corresponding or other similar release or other action on a timely basis.

Section 6.11. Entire Agreement. This Agreement, together with the Purchase
Agreement and the other Transaction Documents, supersedes any other agreement,
whether written or oral, that may have been made or entered into by the parties
hereto relating to the matters contemplated hereby and constitutes the entire
agreement of the parties with respect to the subject matter hereof.

Section 6.12. Specific Performance. Each of the parties hereto hereby
acknowledges and agrees that any breach of any provision of this Agreement by
any other party hereto may result in irreparable harm to the other parties
hereto and that money damages would not be a sufficient remedy for any such
breach. In the event of any such breach by any party hereto, each party agrees
that any and all of other parties hereto shall have the right, in addition to
any other rights they may have (whether at law or in equity), to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach of this Agreement, and each of the parties hereby waives any requirement
for the posting of any bond or other security in connection therewith.

Section 6.13. No Waiver. No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

      PENSKE TRUCK LEASING CO., L.P.   PENSKE TRUCK LEASING CORPORATION
By: PTL GP, LLC, its sole general partner
By:/s/ David J. Battisti


--------------------------------------------------------------------------------


Name: David J. Battisti
Title: Senior Vice President and General
Counsel
  By: /s/ Walter P. Czarnecki
—
Name: Walter P. Czarnecki
Title: Vice President



PENSKE AUTOMOTIVE GROUP, INC.
By: /s/ J.D. Carlson
  PTL GP, LLC
By:/s/ David J. Battisti
 
   
Name: J.D. Carlson
Title: EVP and CFO
  Name: David J. Battisti
Title: Senior Vice President and General
Counsel
GE CAPITAL TRUCK LEASING HOLDING LLC
By: /s/ Trevor Schauenberg


--------------------------------------------------------------------------------


Name: Trevor Schauenberg
Title: President
  GENERAL ELECTRIC CREDIT CORPORATION OF
TENNESSEE
By: /s/ Trevor Schauenberg
—
Name: Trevor Schauenberg
Title: Vice President
LOGISTICS HOLDING LLC
By: /s/ Trevor Schauenberg
  MBK USA COMMERCIAL VEHICLES INC.
By: /s/ Rui Nakatani
 
   
Name: Trevor Schauenberg
Title: President
  Name: Rui Nakatani
Title: Chief Executive Officer

3